Citation Nr: 1648121	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include atrial fibrillation.

2.  Entitlement to service connection for neurocardiogenic syncope.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2015, the Board denied the above-captioned claims, and dismissed a claim for service connection for a right leg injury.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In May 2016, the Court vacated the May 2015 Board decision on the above-captioned claims, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Court did not disturb claim for a right leg injury that was dismissed by the Board.

The claim for service connection for a heart disorder has been expanded to encompass atrial fibrillation, in accordance with the Joint Motion.  See Joint Motion, p. 4.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

In May 2015, the Board referred a claim for service connection for a dental condition.  This claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In the Joint Motion, the parties identified missing records from several sources which must be requested prior to appellate adjudication.  Specifically, these records consist of June 2010 records from the University of Louisville, a February 2014 electrocardiogram report and any other records in Vista Imaging that are not in the file, and service treatment records documenting a 1977 hospitalization, including records from Fort Dix and Fort Lee.

On remand, a VA examination should also be afforded.  As discussed in the Joint Motion, the record contains November 2013 and January 2015 VA treatment notes from the same physician linking current atrial fibrillation to service.  However, the first statement written in November 2013 did not contain any rationale, and the later statement, written in January 2015, speculatively stated that a link was "conceivable."  Moreover, the statements are in contrast to a September 2011 VA examination report.  These opinions should be reconciled on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any authorization forms necessary to obtain June 2010 records from the University of Louisville documenting a coronary artery bypass procedure.

2.  Associate with the claims file all Vista imaging records pertaining to the Veteran that have not already been obtained, including electrocardiogram (EKG) findings from February 2014.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Request from the National Personnel Records Center (NPRC) or other appropriate entity, service treatment records from both Fort Dix and Fort Lee, which may include documentation of a 1977 hospitalization.

4.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his heart disorder, to include atrial fibrillation, as well as neurocardiogenic syncope.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to whether any heart disorder, to include atrial fibrillation, or neurocardiogenic syncope began during active service or are related to any incident of service.

In rendering the opinions, the examiner must address the November 2013 and January 2015 VA treatment notes linking current atrial fibrillation to service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






